DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what the relationship of the sheet member to the sheet laminate is since at no point is the relation between them defined.  For the purposes of examination, the sheet laminate is considered to be the sheet member after bending.
Regarding claim 3, it is unclear what is meant by the connecting surface being exposed from the mold.  This is considered to mean the mold does not contact the connecting portion during the heating step
Regarding claim 7, it is unclear how the insulating part insulates the flat surface part from the side surfaces when these are part of the laminate, not the mold.  Additionally, “between” refers to two elements, so even if the claim meant the side wall parts, there is not A space between all the elements but rather spaces between each pair.  It is unclear what the relationship of the main body part and side wall parts to the units is as the claim does not state they are part of either unit but they extend towards the rear surface which is part of the second unit.  For the purposes of examination, these are considered to be part of the first unit.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ogawa(US Patent 4,466,848).
Ogawa et al. teaches a method of manufacturing a sheet laminate which could be affixed to a substrate by joining together a front surface(2) which an adhesive sheet(3), bending an edge of the laminate by sandwiching the sheet in a mold, and heating it after bending so that the laminate cures.  The sheet after bending has a flat surface and a bent edge which is connected to the flat surface via a connecting curved part.(Figure 2)  As the laminate is cured via heat after shaping ,one in the art would understand the heat would be applied after shaping.(Figure 1; Col. 3, ll. 2-15)  Ogawa discsloes the front surface 2 can have a decorative appearance, i.e. a design surface.
Regarding claim 4, the heat is applied using the mold.(8)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa as described above..
Regarding claim 2, while the figures of Ogawa only show the laminate having two side surfaces and two connecting portions(Figure 2), the laminate is intended to be a cover for an article, like a dust cover.(Col. 1, ll. 10-15)  It would have been obvious to one of ordinary skill in the art at the time of filing the laminate would have a third side surface connecting the first and second side surfaces since it is designed to protect against dust and a cover that has no corners connecting the sides would not be very effective.
Regarding claim 5, while the reference does not disclose insulating the mold surfaces, it would have been obvious to do so so the heat was not wasted heating the air outside the mold as is well-known and conventional in the molding arts.
Allowable Subject Matter
Claims 3, 6, and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 3, the prior art of record does not teach or clearly suggest the connecting portion between the side walls and the flat center not being in contact with the mold and being heated while the remainder of the laminate is on the mold but the corners are exposed.  Regarding claim 6, the prior art of record does not teach or clearly suggest a release liner covering the adhesive surface.  Regarding claim 7, the prior art of record does not teach or clearly suggest either a mold part supporting the front surface which has a flat surface part and two side surface wall parts which leaves the corners connecting the side walls and the flat part exposed or has insulation between the side wall parts and the flat part and the connecting third corner part.  It is noted this is considered to require the side surface wall parts and the flat part to be connected in some manner and not separate elements.  Franklin et al.(US Publication 2013/0081756) shows multiple mold components including side wall parts and a flat part for both the front and back, but there is no suggestion the side wall parts are connected to the front mold component(58A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222.  The examiner can normally be reached on 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746